United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverdale, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2417
Issued: July 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 3, 2008 appellant filed a timely appeal of the September 6, 2007 and
March 26, 2008 merit decisions of the Office of Workers’ Compensation Programs, which
terminated his wage-loss compensation benefits and the June 17, 2008 nonmerit decision
denying his request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s wage-loss
compensation effective September 14, 2007; and (2) whether the Office properly refused to
reopen appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).1

1

On December 27, 2007 the Office found that appellant received an overpayment of compensation in the amount
of $3,678.25 because he received compensation for lost wages at an incorrect pay rate. Appellant did not seek
review of this overpayment decision. Therefore, the Board will not address the December 27, 2007 decision in this
appeal.

FACTUAL HISTORY
On June 23, 2006 appellant, then a 50-year-old mail carrier, filed an occupational disease
claim alleging that he sustained injuries to his back due to repetitive employment activities. He
stopped working on July 5, 2006. The Office accepted the claim for aggravation of degenerative
disc disease of the lumbar spine and appellant was placed on the periodic rolls.
Appellant was treated by Dr. Kelvin D. White, a family physician. On August 1, 2006
Dr. White released appellant to work with restrictions. He was prohibited from driving, which
involved repetitive twisting; lifting, bending, pushing, pulling or carrying more than 20 pounds,
and excessive bending, stooping, kneeling or excessive casing of flats. Dr. White recommended
that he sort mail for no more than one to two hours, after which he should take a 5- to 10-minute
seated break. On September 13, 2006 he opined that appellant was capable of light duty only,
due to his accepted condition and could lift no more than 15 pounds. Examination of the lumbar
spine revealed facet tenderness at L3-S1, sciatica notch tenderness on deep palpation, and
paraspinal muscle spasm in the L3-S1 area. On October 11, 2006 Dr. White stated that
appellant’s back pain, which was accompanied by numbness and tingling down both legs, was
caused or exacerbated by work activities.
Appellant was also treated by Dr. Antaures D. Jackson, a chiropractor. On September 25,
2006 Dr. Jackson diagnosed cervical torticollis, lumbar plexus disorder and myositis/myalgia.
He noted that appellant had been diagnosed with degenerative disc disease following a July 2006
work-related injury. Dr. Jackson recommended that appellant be restricted from repetitive
bending, twisting and lifting in order to prevent future injury.
The Office referred appellant to Dr. Harold Alexander, a Board-certified orthopedic
surgeon, for an examination and an opinion as to whether appellant had any residuals related to
his accepted condition and, if so, whether he was disabled as a result of those residuals. On
April 25, 2007 Dr. Alexander diagnosed degenerative disc disease. A physical examination of
the back revealed satisfactory range of motion, flexion, extension and side bending, moderate
lower back pain on compression in his lumbosacral spine; no sensory loss in the lower
extremities, but occasional momentary tingling. Dr. Alexander stated that appellant had no
objective residuals from his accepted injury, except for slight pain on compression in his
lumbosacral spine and opined that he was physically capable of returning to work as a letter
carrier.
Appellant submitted a June 2, 2007 work capacity evaluation from Dr. White, who
reiterated his previous restrictions and stated that appellant, was unable to work an eight-hour
day.
The Office found a conflict in the medical opinion evidence between Drs. White and
Alexander as to whether appellant had any continuing employment-related residuals or disability.
On June 6, 2007 it referred appellant, together with a statement of accepted facts, the case record
and a list of questions to be addressed, to Dr. Alexander Doman, a Board-certified orthopedic
surgeon, for an impartial medical examination.

2

In a July 17, 2007 report, based upon an examination of appellant and review of the entire
medical file and statement of accepted facts, Dr. Doman found no objective evidence of residuals
directly attributable to appellant’s accepted employment injury. Examination revealed a normal
gait. Dr. Doman found voluntary restriction of range of motion of the lumbar spine with forward
flexion to 50 degrees and extension of 10 degrees. Appellant described pain with mild lateral
rotation of 40 degrees at the level of the pelvis and had subjective complaints of back pain with
simple attempts to flex his knees while in the prone position to 70 degrees. He had cog wheeling
giving way weakness on a subjective basis when strength testing his dorsiflexors of his left foot
and complaints of back pain with mild tenderness over the subcutaneous tissue of the lumbar
spine. Dr. Doman noted radiological evidence of degenerative disc disease in conjunction with
lumbar spondylosis, which he stated was not work related, but rather “represented the natural
history of degenerative disc disease seen in patients with severe obesity.” He opined that
appellant’s occupational injury was a temporary aggravation of his underlying condition, which
would have resolved by October 1, 2006. Dr. Doman agreed with Dr. Alexander’s assessment
that appellant was capable of returning to work as a letter carrier.
By letter dated July 25, 2007, the Office proposed to terminate appellant’s compensation
and medical benefits based on Dr. Doman’s July 17, 2007 report. Appellant was provided 30
days to submit additional evidence or argument in response to the notice.
In a letter dated August 24, 2007, appellant’s representative contended that the Office
erroneously relied on Dr. Doman’s report in terminating appellant’s benefits. Counsel argued
that Dr. Doman exceeded the scope of his review by providing a diagnosis of temporary
aggravation of degenerative disc disease. He also contended that Dr. Doman was inconsistent in
stating on the one hand that x-rays showed evidence of degenerative disc disease, but on the
other hand indicating that his accepted condition had resolved.
By decision dated September 6, 2007, the Office finalized the termination of appellant’s
wage-loss compensation benefits effective September 14, 2007.2
Appellant submitted an August 27, 2007 report from Dr. White indicating that appellant
was experiencing severe back pain resulting from a June 9, 2008 injury, which occurred on the
job. Dr. White stated that appellant was being treated for lumbar degenerative disc disease,
which was aggravated by his employment activities, including weight-bearing activity, walking
and running. He opined that appellant should be restricted from prolonged standing, working on
the truck or lifting more than 10 pounds.
In a letter dated September 12, 2007, appellant, through his representative, requested an
oral hearing, which was held on January 9, 2008. Appellant testified that he continued to
experience residuals from his accepted condition. Counsel argued that it was incomprehensible
that appellant’s work duties did not contribute to his current degenerative spine condition.
A March 10, 2008 report of an employing establishment investigation concluded that
appellant was capable of performing his duties as a letter carrier. He was observed from
2

The Board notes that, although the notice of proposed termination related to compensation and medical benefits,
the final decision dated September 6, 2007 terminated only appellant’s compensation benefits.

3

January 15 to March 8, 2008 performing functions common to a letter carrier, such as bending,
testing, lifting boxes and driving. Appellant appeared to experience no apparent discomfort
while performing these functions.
In a March 26, 2008 decision, the Office hearing representative affirmed the Office’s
September 6, 2007 decision. He found that the well-rationalized opinion of Dr. Doman was
entitled to special weight and established that appellant no longer had residuals related to his
accepted condition. Dr. Doman found that appellant’s current condition was due to his
underlying degenerative disease, rather than to conditions of his employment.
On April 25, 2008 appellant requested reconsideration of the September 6, 2007 decision.
He also asked for a review of the Office’s determinations about his debt. Appellant stated that he
had attempted unsuccessfully to return to work and that he was unable to repay the debt. He
submitted unsigned treatment notes dated April 14 and 17, 2008, which reflected treatment for
neck and back pain.
By decision dated June 17, 2008, the Office denied appellant’s request for
reconsideration, finding that the evidence submitted was insufficient to warrant merit review.3
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to her federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
If there is disagreement between the physician making the examination for the United States and
the physician of the employee, the Secretary [of Labor] shall appoint a third physician who shall
make an examination.7 Where a case is referred to an impartial medical specialist for the

3

Appellant submitted additional evidence after the Office’s June 17, 2008 decision; however, the Board cannot
consider such evidence for the first time on appeal. The Board’s review of a case shall be limited to the evidence in
the case record which was before the Office at the time of its final decision. 20 C.F.R. § 10.501.2(c) (2007).
4

S.F., 59 ECAB ___ (Docket No. 08-426, issued July 16, 2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L.
Stewart, 54 ECAB 824 (2003).
5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Del K. Rykert, 40 ECAB 284 (1988).

7

5 U.S.C. § 8123(a); see also R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008); Raymond A.
Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45 ECAB 207 (1993).

4

purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.8
ANALYSIS -- ISSUE 1
The Board finds that the Office properly terminated appellant’s wage-loss compensation
effective September 14, 2007.
The Office correctly determined that a conflict in the medical opinion evidence arose
between Dr. White, an attending physician and Dr. Alexander, an Office referral physician, as to
whether appellant had any continuing residuals or disability causally related to his accepted
condition. On the one hand, Dr. White opined that appellant had continuing employment-related
residuals and was only capable of working a light-duty position which required lifting no more
than 15 pounds and no repetitive activities. On the other hand, Dr. Alexander concluded that
appellant had no objective residuals from his accepted injury, except for slight pain on
compression in his lumbosacral spine and opined that he was physically capable of returning to
work as a letter carrier.
In order to resolve the conflict, the Office referred appellant, a statement of accepted facts
and the entire medical record to Dr. Doman for an impartial medical examination. Based on his
review of the case record and findings on examination, Dr. Doman found no objective evidence
of residuals or disability directly attributable to appellant’s accepted employment injury. He
noted radiological evidence of degenerative disc disease in conjunction with his lumbar
spondylosis. However, Dr. Doman indicated that the degenerative condition was not work
related, but rather “represented the natural history of degenerative disc disease seen in patients
with severe obesity.” He opined that appellant’s occupational injury was a temporary
aggravation of his underlying condition, which would have resolved by October 1, 2006.
Dr. Doman agreed with Dr. Alexander’s assessment that appellant was capable of returning to
work as a letter carrier. The Board finds that Dr. Doman’s July 17, 2007 opinion is wellrationalized and based on a proper factual and medical background.
Appellant’s counsel argued that Dr. Doman exceeded the scope of his review by
providing a diagnosis of temporary aggravation of degenerative disc disease. However, his
determination that appellant’s condition was temporary was essential to the finding that the
accepted condition had resolved. Therefore, counsel’s contention is without merit. Appellant’s
representative also contended that Dr. Doman’s opinion that the accepted condition had resolved,
was inconsistent with radiographic evidence of degenerative disc disease. The Board finds no
such inconsistency. Appellant’s claim was accepted only for aggravation of degenerative disc
disease, which Dr. Doman opined would have resolved by October 1, 2006. He did not opine
that the underlying degenerative disc disease had resolved.
Dr. Doman’s well-rationalized report constitutes the special weight of the medical
opinion evidence afforded an impartial medical specialist and establishes that appellant is no
longer disabled due to residuals of his accepted condition. The Board, therefore, finds that the
8

V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008); Sharyn D. Bannick, 54 ECAB 537 (2003);
Gary R. Sieber, 46 ECAB 215 (1994).

5

Office met its burden of proof to terminate appellant’s compensation benefits effective
September 14, 2007.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,9
the Office regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.10
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant also must file his or her application for review within one year of the date of that
decision.11 When a claimant fails to meet one of the above standards, the Office will deny the
application for reconsideration without reopening the case for review on the merits.12 The Board
has held that the submission of evidence which does not address the particular issue involved
does not constitute a basis for reopening a case.13 Further, evidence that repeats or duplicates
evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a claim for merit review.14
ANALYSIS -- ISSUE 2
Appellant’s April 25, 2008 request for reconsideration neither alleged, nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).
In support of his request for reconsideration, appellant submitted unsigned treatment
notes dated April 14 and 17, 2008 reflecting treatment for neck and back pain. The Board finds
that these notes do not constitute new and relevant evidence not previously considered by the
Office. Rather, appellant’s report merely reiterates information contained in documents
previously received and reviewed by the Office, and contains no additional rationale to support
his claim that he remains disabled or continues to experience residuals of his accepted condition.

9

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
10

20 C.F.R. § 10.606(b)(2).

11

Id. at § 10.607(a).

12

Id. at § 10.608(b).

13

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

14

Denis M. Dupor, 51 ECAB 482 (2000).

6

The report is therefore cumulative and duplicative in nature15 and does not constitute relevant
new evidence.
As abuse of discretion can generally only be shown through proof of manifest error,
clearly unreasonable exercise of judgment or actions taken which are contrary to both logic, and
probable deductions from known facts.16 Appellant has made no such showing here. The Board
finds that the Office properly determined that he was not entitled to a review of the merits of his
claim pursuant to any of the three requirements under section 10.606(b)(2) and properly denied
his August 15, 2008 request for reconsideration .
CONCLUSION
The Board finds that the Office met its burden to terminate appellant’s compensation
benefits effective September 14, 2008. The Board further finds that the Office properly refused
to reopen appellant’s case for further review of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a).

15

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, supra note 14.
16

Rebel L. Cantrell, 44 ECAB 660 (1993).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 17 and March 26, 2008 and September 6, 2007 are affirmed.
Issued: July 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

